Citation Nr: 1118155	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  11-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to November 1945.  His awards and decorations include the Bronze Star Medal and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that granted service connection for PTSD and assigned an initial disability rating of 30 percent effective from December 9, 2009.

In his substantive appeal the Veteran requested a hearing before a Veterans Law Judge, and a Board hearing was duly scheduled for May 2010.  However, prior to the hearing the Veteran notified VA in writing that he wanted to withdraw his hearing request and have the Board decide his appeal based on the existing record.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Board finds that further development is required before the appeal can be adjudicated.

The Veteran's last VA psychiatric examination was performed in February 2010.  In his substantive appeal, received in January 2011, the Veteran asserted his PTSD symptoms are "worse than before."  

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by an examiner with appropriate expertise to assess the current severity of his service-connected PTSD.  The claims folders must be made available to and reviewed by the examiner.

All findings should be reported in detail, and all appropriate diagnostics should be performed.

The examiner should report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria.  The examiner should also provide an opinion regarding the social and occupational impairment caused by the PTSD.

The supporting rationale for all opinions expressed must be provided in the report.

2.  The RO or the AMC should also undertake any other development determined to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law also requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



